Citation Nr: 1041886	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a dental condition, 
also claimed as secondary to diabetes mellitus, for purposes of 
payment of disability compensation.  

2.  Entitlement to service connection for hypertension, also 
claimed as secondary to diabetes mellitus.   

3.  Entitlement to a rating higher than 20 percent for diabetes 
mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric disorder, 
to include depression, as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions in June 2006, and December 2009, by 
a Department of Veterans' Affairs (VA) Regional Office (RO), that 
denied the benefits sought on appeal.  

In September 2010, the Veteran testified during a travel Board 
hearing before the undersigned member of the Board. A transcript 
of that hearing is in the record.  At the hearing, the Veteran 
submitted additional evidence and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) 
(2010).

A claim for service connection for a dental disorder is also a 
claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. 
App. 302 (1993).  Although a June 2006 rating decision denied 
service connection for purposes of dental treatment, subsequent 
VA treatment records note that the Veteran was in receipt of 
Class III dental benefits and that treatment was being provided.  
Therefore, the Veteran already established entitlement to 
treatment for VA outpatient dental treatment purposes.  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2010).  
Accordingly, the Board's consideration of the claim is limited to 
consideration of entitlement to service connection for a dental 
condition for compensation purposes.

The issue of entitlement to service connection for ischemic heart 
disease has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, 
entitlement to an increased rating for diabetes mellitus, and 
whether new and material evidence has been received to reopen a 
claim of service connection for a psychiatric disorder are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

The Veteran's diagnosed dental condition, to include tooth decay 
and periodontal disease, is not a dental disability for VA 
compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental 
disorder, to include as secondary to the service-connected 
diabetes mellitus Type II, for purposes of compensation, have not 
been met.  38 U.S.C.A. §§ 1110, 1721, 5107 (West 2009); 38 C.F.R. 
§§ 3.303, 3.381, 4.150 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The RO sent correspondence in February 2006; a rating decision in 
June 2006; a statement of the case in April 2007; and a 
supplemental statement of the case in July 2007.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all efforts 
to notify and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the May 
2008 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA's 
duty to assist includes a duty to provide a medical examination 
or to obtain a medical opinion where it is deemed necessary to 
make a decision on the claim.  In this case, VA medical 
examinations and opinions were obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  Furthermore, the Board finds that if 
there is any deficiency in the notice to the appellant or the 
timing of the notice it is harmless error because the appellant 
had a meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but the 
appellant was afforded a meaningful opportunity to participate 
effectively in the adjudication of her claim, and therefore the 
error was harmless).  

Service Connection

The Veteran claims entitlement to service connection for a dental 
condition that he believes developed secondary to his service-
connected diabetes mellitus.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists, and  that 
the current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

Disability compensation and VA outpatient dental treatment may be 
provided for certain specified types of service-connected dental 
disorders.  For other types of service-connected dental 
disorders, the claimant may receive treatment only and not 
compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 
3.381, 4.150, 17.161 (2010).

Dental disabilities that may be awarded compensable disability 
ratings are set forth under 38 C.F.R. § 4.150 (2010).  Those 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, loss of the maxilla, nonunion or 
malunion of the maxilla, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916 (2010).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease may be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  38 C.F.R. § 3.381 (2010).

The service medical records show dental treatment in service.  A 
July 1970 service examination prior to discharge showed that the 
Veteran was categorized as Dental Class 1.  Service medical 
records do not show any dental trauma.

On VA examination in March 2002, the examiner noted various 
missing teeth, and extensive restorations in his mouth, including 
a root canal.  The Veteran wore a partial denture.  There were no 
acute infections related to his teeth.  The Veteran gave a 
history of loss of teeth for nontraumatic reasons.  Panorex 
radiograph revealed bony tissue to be within normal limits.  
There was general periodontal bone loss around the maxillary 
posterior teeth, most significantly around tooth 15.  The 
examiner opined that the Veteran's periodontal condition appeared 
to be longstanding and progressive over an extended period of 
time, predating the Veteran's diagnosis of diabetes.  The 
examiner estimated that if related, the Veteran's diabetes was a 
minimal factor affecting in the Veteran's dental condition.  

In November 2005, the Veteran submitted a statement from his 
treating physician, who indicated that the Veteran initially 
presented to his clinic in March 2005 for comprehensive dental 
treatment, and had continued ongoing treatment since that time.  
The clinician noted that intraoral examination revealed moderate 
gingival inflammation, periodontal scaling and root planning, 
multiple root canals, crowns and upper removable partial denture.  
The clinician indicated that the Veteran had a medical history of 
poorly controlled diabetes mellitus, and possible oral 
complications of diabetes mellitus included increased prevalence 
of periodontal disease and gingival recession with subsequent 
root caries, which the clinician opined was the Veteran's case.  

On VA dental examination in February 2006, the examiner noted 
various missing teeth, and extensive restorations.  The Veteran 
wore a maxillary partial denture.  He reported losing his 
maxillary teeth many years prior.  He attributed loss of teeth to 
extensive decay.  Panorex radiograph revealed bony tissue to be 
within normal limits.  There was a minimal amount of periodontal 
bone loss in the mandible, and a mild to moderate amount in the 
maxilla, which the examiner noted were not unusual findings given 
the Veteran's age.  The examiner determined there were 
significant problems with dental caries that preceded his 
diagnosis of diabetes.  The examiner indicated that both dental 
caries and periodontal disease were caused entirely by the 
presence of different forms of bacteria either on the teeth or 
the gingival.  Nonetheless, the examiner stated that poorly 
controlled diabetes could have a deleterious effect on the host 
immune response to periondontitis, and increased glucose levels 
in the clavicular gingival fluid around the teeth promoting 
caries in the presence of bacteria.  Accordingly the examiner 
opined that while the Veteran's diabetes mellitus Type II was not 
the sole and proximate cause of dental caries or periodontal 
disease, it was certainly possible that it could have a negative 
impact in the course of these diseases over time.  

In statements and testimony the Veteran related his dental 
condition to service-connected diabetes mellitus.  In support of 
his claim, the Veteran submitted information printed off the 
Internet from MedicineNet.com, which stated that tooth decay and 
periodontal disease are common oral health problems associated 
with diabetes.  

In summary, while there is competent medical evidence that the 
Veteran's service-connected diabetes mellitus Type II contributes 
to his dental condition, the Board must conclude that the 
Veteran's claim for service connection for dental disability, for 
purposes of payment of disability compensation, cannot be granted 
because there is no evidence that the Veteran has a dental 
disability that would be considered compensable if service-
connected.  Although private and VA treatment records show that 
the Veteran has a partial denture, there is no evidence that the 
loss of his teeth resulted from loss of substance of the body of 
the maxilla or mandible from trauma or from disease other than 
periodontal disease.  38 C.F.R. § 4.150 (2010).  Rather, the 
post-service medical evidence shows that he has periodontal 
disease and tooth decay.  Since treatable carious teeth, 
replaceable missing teeth, and periodontal disease may be 
considered service-connected solely for the purpose of outpatient 
treatment, the Board finds that the Veteran is not eligible for 
compensation for his current dental disorder which is shown to be 
not a disability for VA purposes.  

Therefore, the Board finds that service connection for a dental 
disorder for compensation purposes must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 C.F.R. § 4.150 
(2010).  The Board finds that the preponderance of the evidence 
is against the claim for service connection for dental disability 
for compensation purposes and that claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a dental condition claimed as secondary to 
the service-connected diabetes mellitus, for purposes of payment 
of disability compensation, is denied.  


REMAND

A December 2009 rating decision reopened and denied the Veteran's 
claim for service connection for a psychiatric disorder, claimed 
as secondary to diabetes mellitus.  In September 2010 
correspondence, the Veteran expressed disagreement with the RO's 
decision.  Where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlicon v. West, 12 Vet. 
App. 238 (1999).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Veteran contends that he is entitled to a higher rating for 
diabetes mellitus because it requires regulation of activity.  
Diabetes mellitus is currently rated 20 percent disabling under 
Diagnostic Code 7913.  The criteria for the next higher rating 
under Diagnostic Code 7913, 40 percent, are insulin dependence, 
restricted diet, and regulation of activities.  38 C.F.R. § 4.119 
(2010).  Since the Veteran's last VA examination in February 
2006, the Veteran submitted an August 2010 statement from a 
private physician who stated that the Veteran's diabetes mellitus 
required insulin therapy, a restricted diet, and regulation of 
activities.  However, it is unclear whether that restriction of 
activities prescribed was avoidance of strenuous occupational and 
recerational activities, as defined in the rating criteria.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  As the evidence 
indicates that there may have been a material change in the 
disability, reexamination is required.  38 C.F.R. § 3.327(a) 
(2010).

The Veteran claims that he developed hypertension as a result of 
the service-connected diabetes mellitus.  Here, the Board 
recognizes that the Veteran was afforded a VA examination in 
February 2006, which focused on his diabetes mellitus but also 
addressed the etiology of his hypertension.  However, while the 
February 2006 VA examiner found that the Veteran's hypertension 
was less likely than not secondary to his service-connected 
diabetes, the examiner did not provide a rationale for the 
opinion, or comment on whether hypertension had been caused or 
aggravated by active service, nor did the examiner opine as to 
whether the Veteran's diabetes mellitus had aggravated his 
hypertension beyond its natural progression.  Allen v. Brown, 7 
Vet. App. 439 (1995).  It remains unclear to the Board whether 
hypertension is directly related to service or has been 
aggravated by his service-connected diabetes mellitus.

Finally, the evidence of record shows that the Veteran has 
received disability benefits from the Social Security 
Administration (SSA) for his physical disabilities.  There is a 
possibility that the Veteran's SSA records contain evidence 
relevant to the Veteran's claims of entitlement to service 
connection for hypertension and the claim for a rating higher 
than 20 percent for diabetes mellitus.  The SSA records are not 
in the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which 
addresses the issue of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for a 
psychiatric disorder, to include depression, 
as secondary to the service-connected 
diabetes mellitus.

2.  Obtain from SSA a copy of the decision 
regarding the Veteran's claim for Social 
Security disability benefits and the medical 
records relied upon in that decision.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the current severity 
of his diabetes mellitus.  The claims folder 
should be reviewed by the examiner and that 
review should be indicated in the examination 
report.  The examiner should state the 
treatment regimen in place for management of 
the disease, including the dosage of insulin 
or oral hypoglycemic agents and any dietary 
restrictions.  The examiner should also state 
whether or not there is any medically 
required regulation of activities (avoidance 
of strenuous occupational and recreational 
activities) due to diabetes mellitus.  
Further, the examiner should note whether the 
diabetes produces episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization or visits to a diabetic care 
provider, progressive loss of weight and 
strength, or other complications that would 
be compensable if separately evaluated.  The 
examiner should reconcile the opinion with 
the August 2010 statement of the Veteran's 
private physician indicating that the 
Veteran's physical activity is regulated as a 
result of his diabetes mellitus.  The 
rationale for all opinions should be 
explained.

4.  Schedule the Veteran for a VA examination 
to assess the etiology of his hypertension.  
The examiner should review the claims folder 
and should note that review in the report.  
The examiner should provide a rationale for 
any opinion expressed and reconcile that 
opinion with the evidence of record, 
including the service medical records and the 
VA examination report in February 2006 
indicating that the Veteran's hypertension 
was less likely than not secondary to his 
service-connected diabetes.  The examiner 
must acknowledge and discuss any reports of a 
continuity of symptomatology since service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the VA examiner's opinion 
should address the following:

a) State whether it is as likely as not (50 
percent probability or greater) that any 
current cardiovascular disability, to 
include hypertension, is due to or the 
result of the Veteran's service-connected 
diabetes mellitus.  Specify the 
cardiovascular disability or disabilities 
so related.

b) State whether it is as likely as not (50 
percent probability or greater) that any 
current cardiovascular disability, to 
include hypertension, has been aggravated 
(permanently increased in severity beyond 
the natural progress of the disease) by the 
Veteran's service-connected diabetes 
mellitus. 

c) State whether it is as likely as not (50 
percent probability or greater) that any 
current cardiovascular disability, to 
include hypertension, is otherwise related 
to the Veteran's period of active service, 
or developed within one year of the 
Veteran's discharge from service in August 
1970.

4.  Then, readjudicate the claims on appeal.  
If any aspect of the decision remains adverse 
to the appellant, issue a supplemental 
statement of the case.  Allow the appropriate 
time for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


